Citation Nr: 1530954	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  Receipt of the Purple Heart is indicated by the record.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2014, the Veteran's attorney withdrew from representing him.  The Veteran was clearly informed of this withdrawal by letters both from the RO and from his former representative.  He has not appointed a new representative and he is accordingly proceeding unrepresented.


FINDINGS OF FACT

1.  The Veteran is currently service connected for posttraumatic stress disorder (PTSD), rated at 30 percent; for shell fragment wound of his left buttock, rated at 20 percent, for a sciatic nerve injury of his left lower leg and foot rated at 20 percent, for a shell fragment wound of his right extremity muscle group, rated at 10 percent, for a shell fragment wound of his abdomen, rated at 10 percent and for peritoneum adhesions rated at 10 percent.  As the Veteran's service connected shell fragment wounds arise from a common etiology, they have a combined rating of 50 percent.  The Veteran's combined schedular rating is 70 percent.  

2.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of March 2007, including what the evidence must show for a claim for TDIU; a VA Form 8940 was also solicited.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Veteran was provided with VA examinations in June 2007, June 2011 and September 2011 (General Medical, Shrapnel wounds, PTSD and Peripheral Nerve Conditions), the reports of which have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to render an opinion about residual capacity for employment.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Veteran has not objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

In addition, the Veteran was offered the opportunity to testify at a Board hearing but declined to do so.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are a matter of record.

TDIU

The Veteran contends that his service-connected disabilities, in particular his shrapnel wounds to his lower extremities and his sciatic nerve condition, render him unemployable. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities  affecting a single body system are considered to be one disability.  Id.  In addition, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  VBA Fast Letter 13-13 (June 17, 2013).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted above, the Veteran is currently service connected for PTSD, rated at 30 percent; for shell fragment wound of his left buttock, rated at 20 percent, for a sciatic nerve injury of his left lower leg and foot rated at 20 percent, for a shell fragment wound of his right extremity muscle group, rated at 10 percent, for a shell fragment wound of his abdomen, rated at 10 percent and for peritoneum adhesions rated at 10 percent.  Therefore, his combined rating is 70 percent.  The Board further notes that the Veteran's disabilities of shell fragment wounds (of this left buttock, right leg and abdomen), the nerve disability of his left leg and the peritoneum adhesions all resulted from a grenade injury in 1967, these can be considered one combined disability as they arise from a common etiology.  Their combined rating is 50 percent.  Therefore, the Veteran has a combined rating of 70 percent with at least one disability rating at 40 percent or higher.  He therefore meets the schedular criteria for a total rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16.

The issue thus becomes whether the Veteran's service connected disabilities render him unable to obtain or maintain substantially gainful employment.

In this case, none of the examiners of record have concluded that the Veteran's service-connected disabilities impair him functionally to the point of not being able to obtain some form of substantially gainful employment.  

At the time of a June 2007 VA examination for his sciatic nerve condition, shell fragment wounds and peritoneum adhesions of the abdomen, the Veteran reported that his sciatic nerve condition functionally impaired his physical activity.   He further reported that his shell fragment wounds caused the inability to stand or walk for periods of time, and that he could not keep up with his normal job requirements due to these limitations.  Regarding his peritoneum adhesions of the abdomen, the Veteran reported that they rendered him unable to control his bowels.  The examiner noted that the Veteran's disabilities would cause him limited mobility and chronic pain, but did not report any limitations on sedentary employment.  

At a June 2011 examination for the Veteran's peritoneum adhesions, nerves and shell fragment wounds, the examiner noted the Veteran was unemployed but that there were no limitations of sedentary or physical employability due to his abdominal wound.  The Board acknowledges that the examiner noted that the Veteran's lumbar disc disease with left lumbar radiculopathy would limit his sedentary employability, causing him an inability to sit for more than 10 or 15 minutes, decreased mobility, problems with lifting or carrying, weakness or fatigue, decreased strength and pain.  However, the Board notes that it does not appear that the Veteran is service connected for this left lumbar radiculopathy, therefore it is not a factor when considering what disabilities limit the Veteran's ability to work.  Overall, the examiner found that although physical employability would be limited, there would be no limitation on sedentary employability due to his service connected disabilities.  

The Veteran was afforded another VA examination for his shrapnel fragment wounds and nerve disorder is September 2011.  At that examination the examiner noted the Veteran's report of pain in his right and left legs, which the Veteran asserted caused an inability to stand, sit or lie down for long periods of time, and the inability to walk for short periods.  The Veteran reported that he was unable to keep up with his normal work requirements because he couldn't work.  Although the Veteran reported he had an inability to sit and lie down for long periods of time, after examining him the examiner only noted the Veteran would have difficulties standing or walking for long periods of time or performing any exertional activities.  He did not report that the Veteran would be unable to sit, thereby only limiting the Veteran's physical employment.

In September 2011 the Veteran was afforded a VA examination for his PTSD.  At that examination he noted that the highest level of education he had obtained before his military service was an 8th grade education.  Prior to entering service he worked as a driller helper on drill rigs for eight years.  The Veteran noted that post service he continued his education at college, therefore the Board inherently assumes that he completed his GED.  After service, the Veteran reported that he worked with drill rigs, cased wells, and worked on a garbage truck for one year.  He further reported he had problems at that time with his legs giving out.  The Veteran noted he had not worked since the 1970s, but contended that his unemployment was not due primarily to his mental condition, but instead to the fact that his "legs kept giving out."  The examiner noted that the Veteran's mental disorder caused him a decrease in work efficiency and occupational tasks only during periods of significant stress.  He further reported that the Veteran was able to establish and maintain effective work and social relationships.  

The Board notes that the Veteran is currently in receipt of SSA disability benefits.  However, a review of the decision shows that the SSA decision considered nonservice connected disabilities, including the Veteran's non service-connected lumbar spine disability and headaches.  In this decision, the Board is focused only on the impact of the Veteran's service-connected disabilities of his shrapnel wounds, sciatic nerve condition, abdominal wound and PTSD.  Moreover, the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not the same, and a determination by SSA is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  The law requires VA to make an independent analysis and determination.  As noted above, VA is not able to consider all the disabilities from which the Veteran suffers in determining unemployability, but rather, only considers service connected disabilities.  As such, the grant of SSA benefits does not mandate a grant of TDIU.

Having reviewed the evidence of record, the Board finds that entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b).  Aside from the Veteran's contentions, there is no objective evidence indicating that the Veteran's service connected disabilities render him unable to obtain substantially gainful employment.  On the contrary, the examiners, specifically from the June 2007 and June 2011 examinations, noted limited mobility and limited functionality, but also reported that the Veteran would be capable of sedentary employment.  In fact, at his September 2011 mental health examination the Veteran himself noted that it due to his "legs giving out," rather than his PTSD that he was unemployed.  The Board further reiterates that the Veteran's PTSD has not caused sufficient functional impairment to preclude substantially gainful employment, therefore the Veteran's employment limitations are generally of a physical nature.

The Board does not wish to minimize the nature and extent of the Veteran's overall disability picture.  The Veteran currently has a combined evaluation of 70 percent which contemplates significant impairment in earning capacity.  38 C.F.R. § 4.1.  However, notwithstanding the high degree of disability, the Veteran is not shown to have been or be unemployable solely by reason of his service-connected disabilities.  

The Veteran is competent to report symptoms he experiences.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.

In summary, for the reasons and bases set forth above, the Board concludes that a total rating for compensation purposes based on individual unemployability is not warranted.


ORDER

A total disability based upon individual unemployability due to service-connected disabilities is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


